Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 9, 2009 SCHERING-PLOUGH CORPORATION (Exact Name of Registrant as Specified in its Charter) New Jersey 1-6571 22-1918501 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2000 Galloping Hill Road Kenilworth, NJ 07033 (Address of Principal Executive Offices) Registrants telephone number, including area code: (908) 298-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES Index to Exhibits EX-99.1: PRESS RELEASE Item 8.01. Other Events. On March 9, 2009, Schering-Plough Corporation (Schering-Plough) issued a joint press release with Merck & Co., Inc. (Merck) announcing the execution of an Agreement and Plan of Merger, dated as of March 9, 2009, by and among Schering-Plough, Merck, Blue, Inc., a New Jersey corporation and a wholly owned subsidiary of Schering-Plough, and Purple, Inc., a New Jersey corporation and a wholly owned subsidiary of Schering-Plough. A copy of the joint press release is attached hereto as Exhibit 99.1 and incorporated herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Number Description 99.1 Press Release, dated March 9, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Schering-Plough Corporation By: /s/ Michael Pressman Michael Pressman DeputySecretary Date: March 9, 2009 INDEX TO EXHIBITS Number Description Press Release, dated March 9, 2009.
